Exhibit LANDAMERICA FINANCIAL GROUP, INC. OUTSIDE DIRECTORS DEFERRAL PLAN Effective April 1, 1998 Amended and Restated Effective November 3, 2008 TABLE OF CONTENTS Page ARTICLE I Definition of Terms 1 1.1 Account 1 1.2 Administrator 1 1.3 Affiliate 2 1.4 Beneficiary 2 1.5 Benefit Commencement Date 2 1.6 Board 2 1.7 Closing Price 2 1.8 Code 2 1.9 Compensation 2 1.10 Corporation 2 1.11 Death Benefit 2 1.12 Deferral Amount 2 1.13 Deferral Benefit 2 1.14 Deferral Contribution 3 1.15 Deferral Election 3 1.16 Deferral Year 3 1.17 Deferred Cash Account 3 1.18 Deferred Stock Unit 3 1.19 Deferred Stock Unit Account 3 1.20 Director 3 1.21 Effective Date 3 1.22 Eligible Director 3 1.23 Former Plan 3 1.24 Key Employee 4 1.25 Participant 4 1.26 Plan 4 1.27 Plan Year 4 1.28 Rate of Return 4 1.29 Short Plan Year 4 ARTICLE II Eligibility and Participation 4 2.1 Eligibility 4 2.2 Participation 5 2.3 Commencement of Active Participation 5 2.4 Length of Participation 5 ARTICLE III Determination of Deferral 5 3.1 Deferral Benefit 5 3.2 Transition Credits 5 3.3 Deferral Election 6 3.4 Subtractions from Deferred Cash Account and Deferred Stock Unit Account 8 3.5 Crediting of Interest to Deferred Cash Account 8 3.6 Equitable Adjustment in Case of Error or Omission 8 3.7 Statement of Benefits 8 ARTICLE IV Accounts and Investments 8 4.1 Accounts 8 4.2 Deferred Stock Units 8 4.3 Hypothetical Nature of Accounts and Investments 9 ARTICLE V Vesting 10 ARTICLE VI Death Benefits 10 6.1 Pre-Benefit Commencement Date Death Benefit 10 6.2 Post-Benefit Commencement Date Death Benefit 10 ARTICLE VII Payment of Benefits 10 7.1 Payment of Deferral Benefit 10 7.2 Payment of Death Benefit 11 7.3 Form of Payment of Deferral Benefit 11 7.4 Benefit Determination and Payment Procedure 11 7.5 Payments to Minors and Incompetents 11 7.6 Distribution of Benefit When Distributee Cannot be Located 11 7.7 Acceleration of Benefits Prohibited 11 ARTICLE VIII Beneficiary Designation 12 ARTICLE IX Withdrawals 12 9.1 No Withdrawals Permitted 12 9.2 Hardship Exemption 12 ARTICLE X Funding 13 ii ARTICLE XI Change of Control 13 11.1 Change of Control 13 11.2 Effect of Change of Control 15 ARTICLE XII Plan Administration 16 12.1 Appointment of Administrator 16 12.2 Duties and Responsibilities of Plan Administrator 16 ARTICLE XIII Amendment or Termination of Plan 17 ARTICLE XIV Miscellaneous 17 14.1 Non-assignability 17 14.2 Notices and Elections 17 14.3 Delegation of Authority 17 14.4 Service of Process 17 14.5 Governing Law 17 14.6 Binding Effect 17 14.7 Severability 18 14.8 Gender and Number 18 14.9 Title and Captions 18 14.10 Stock Subject to Plan 18 14.11 Effective Date/Term 18 iii LandAmerica Financial Group, Inc. Outside Directors Deferral Plan Effective January 1, 1995, the Board of Directors of Lawyers Title Corporation adopted the Outside Directors Deferral Plan, under which non-employee directors of Lawyers Title Corporation had the opportunity to defer receipt of certain compensation until retirement or departure from the Board. The Board of Directors determined it to be in the best interests of the Corporation to allow non-employee directors of the Corporation to continue to have the opportunity to defer receipt of certain compensation until retirement or departure from the Board provided that the deferred amounts are aligned with the interests of the Corporation by being tied to the performance of the Corporation’s common stock.Therefore, effective April 1, 1998, the Board of Directors adopted the LandAmerica Financial Group, Inc. Outside Directors Deferral Plan.The Board of Directors determined, effective January 1, 2004, that it was in the best interest of the Corporation to make certain amendments to the Outside Directors Deferral Plan to align the benefits available to non-employee directors under the Outside Directors Deferral Plan with the benefits provided to participants in Corporation’s Executive Voluntary Deferral Plan. Effective January 1, 2005, the Plan is further amended to conform to the requirements of section 409A of the Internal Revenue Code.The amendments apply solely to amounts accrued on and after January 1, 2005, plus any amounts accrued prior to January 1, 2005, that are not earned and vested as of December 31, 2004.Amounts accrued prior to January 1, 2005, that are earned and vested as of December 31, 2004, shall remain subject to the terms of the Plan as in effect on December 31, ARTICLE I Definition of Terms The following words and terms as used in this Plan shall have the meaning set forth below, unless a different meaning is clearly required by the context: 1.1Account.A bookkeeping account established for a Participant under Article IV hereof.Effective January 1, 2005, the Corporation shall maintain a Pre-2005 Account and Post-2004 Account for each Participant.A Participant’s Pre-2005 Account shall document the amounts deferred under the Plan by the Participant and any other amounts credited hereunder which are earned and vested prior to January 1, 2005, plus earnings thereon.A Participant’s Post-2004 Account shall document the amounts deferred under the Plan by the Participant and any other amounts credited hereunder on and after January 1, 2005, plus earnings thereon.Where applicable, a Participant’s Pre-2005 Account and Post-2004 Account may be referred to collectively as the Participant’s “Account.” 1.2Administrator.The Executive Compensation Committee of the Board is the Plan Administrator unless responsibility is delegated as provided for in Article XII hereof. 1.3Affiliate.Any subsidiary, parent, affiliate, or other related business entity to the Corporation. 1.4Beneficiary.The person or persons designated by a Participant or otherwise entitled pursuant to Section 8.1 to receive benefits under the Plan attributable to such Participant after the death of such Participant. 1.5Benefit Commencement Date.The date irrevocably elected by the Participant pursuant to Section 3.3, which date, with respect to the Participant’s Pre-2005 Account, may not be later than the Participant’s 70th birthday.The same Benefit Commencement Date shall be required for all Deferral Contributions made and Deferral Benefits attributable to a Deferral Year. 1.6Board.The present and any succeeding Board of Directors of the Corporation, unless such term is used with respect to a particular Affiliate and its Directors, in which event it shall mean the present and any succeeding Board of Directors of that Affiliate. 1.7Closing Price.The closing price of a share of common stock of the Corporation as reported on the New York Stock Exchange composite tape on such day or, if the common stock of the Corporation was not traded on the New York Stock Exchange on such day, then on the next preceding day that the common stock of the Corporation was traded on such exchange, all as reported by such source as the Administrator may select. 1.8Code.The Internal Revenue Code of 1986, as the same may be amended from time to time. 1.9Compensation.Fees payable to a Participant for service as a member of the Board, including (i) annual retainer fee (“Retainer”) and (ii) meeting or committee fees (collectively referred to as “Additional Fees”) paid by the Corporation to an Eligible Director, but excluding any such compensation deferred from a prior period, expense reimbursement and allowances and benefits not normally paid in cash to the Participant. 1.10Corporation. LandAmerica Financial Group, Inc., or any successor thereto. 1.11Death Benefit.The benefit with respect to a Participant due a Participant’s Beneficiary, determined in accordance with Article VI hereof. 1.12Deferral Amount.With respect to each Plan Year, the sum of the Deferral Contributions of a Participant with respect to his Retainer and/or his Additional Fees earned during the Plan Year. 1.13Deferral Benefit.The balance in a Participant’s Deferred Cash Account and Deferred Stock Unit Account. 2 1.14Deferral Contributions.That portion of a Participant’s Compensation which is deferred under the Plan or which has been deferred under the Former Plan. 1.15Deferral Election.An irrevocable election of a Deferral Amount in writing executed by the Eligible Director or Participant and timely filed with the Administrator. 1.16Deferral Year.The Plan Year with respect to which a Deferral Contribution is made.For purposes hereof, a Deferral Contribution is considered made with respect to the Plan Year in which the amount was earned. 1.17Deferred Cash Account.An unfunded, bookkeeping account maintained on the books of the Corporation for a Participant which reflects his interest in amounts attributable to his Deferred Contributions under the Former Plan.The Deferred Cash Account of a Participant consists of his Deferral Contributions made under the Former Plan with respect to Compensation earned after December 31, 1994 and before April 1, 1998.Separate subdivisions of the Deferred Cash Account shall continue to be maintained to reflect Deferral Contributions made and Deferral Benefits attributable with respect to each Deferral Year and within each Deferral Year, the Deferral Contributions and Deferral Benefits attributable to Deferral Contributions of Retainer and Deferral Contributions of Additional Fees. 1.18Deferred Stock Unit.A hypothetical share of the Corporation’s common stock. 1.19Deferred Stock Unit Account.An unfunded, bookkeeping account maintained on the books of the Corporation for a Participant which reflects his interest in amounts attributable to his Deferred Contributions under the Plan.The Deferred Stock Unit Account of a Participant consists of his Deferral Contributions made under the Plan with respect to Compensation earned after April 1, 1998.Separate subdivisions of the Deferred Stock Unit Account shall be maintained to reflect Deferral Contributions made and Deferral Benefits attributable with respect to each Deferral Year and within each Deferral Year, the Deferral Contributions and Deferral Benefits attributable to Deferral Contributions of Retainer and Deferral Contributions of Additional Fees. 1.20Director.An individual who serves as a member of the Board. 1.21Effective Date.The Effective Date of the Plan is April 1, 1.22Eligible Director.A Director who is not an employee of the Corporation. 1.23Former Plan. The Lawyers Title Corporation Outside Directors Deferral Plan effective January 1, - 3 1.24.Key Employee.An Eligible Director who, as of December 31 of any Plan Year, satisfies the requirements of Code section 416(i) without regard to Code section 416(i)(5) will be considered a Key Employee for purposes of the Plan for the 12-month period commencing on the next following April 1. 1.25Participant.An Eligible Director who elects to participate in the Plan, and further differentiated as follows: (i) “Active Participant”: A Participant who has an election to make Deferral Contributions to the Plan in effect at the time in question. (ii) “Inactive Participant”: A Participant who does not have an election to make Deferral Contributions to the Plan in effect at the time in question. 1.26Plan. This document, as contained herein or duly amended, which shall be known as the “LandAmerica Financial Group, Inc. Outside Directors Deferral Plan” as amended and restated effective November 3, 2008. 1.27Plan Year.The calendar year or any Short Plan Year. 1.28Rate of Return.Nine percent for the 1995 through 1999 Deferral Years, and nine percent for Deferral Years after 1999 until, if ever, increased by the Executive Compensation Committee of the Board. 1.29Short Plan Year.The remaining portion of the calendar year after the Effective Date of this Plan. ARTICLE II Eligibility and Participation 2.1Eligibility.Each Eligible Director shall be eligible to participate in the Plan and to defer Compensation hereunder for such Plan Year. 2.2Notice and Election Regarding Active Participation. (a)The Administrator shall notify each Eligible Director within a reasonable period of time prior to the beginning of each Plan Year. (b)In order to become an Active Participant and to make Deferral Contributions with respect to a Plan Year, an Eligible Director must file with the Administrator a Deferral Election, as provided in Section 3.3 which is effective as of the first day of the Plan Year, such election must be filed by the date established by the Administrator, which date shall be no later than the - 4 December 31 preceding such Plan Year or the last day before the commencement of a Short Plan Year, whichever is applicable. (c)By executing and filing such election with the Administrator, an Eligible Director consents and agrees to the following: (i) To execute such applications and take such physical examinations and to supply truthfully and completely such information as may be requested by any health questionnaire provided by the Administrator; (ii) To be bound by all terms and conditions of the Former Plan, the Plan and all amendments thereto. 2.3Commencement of Active Participation.An Eligible Director shall become an Active Participant with respect to a Plan Year only if he is expected to have Compensation during such Plan Year, and he timely files and has in effect a Deferral Election for such Plan Year. 2.4Length of Participation.An individual who is or becomes a Participant shall be or remain an Active Participant as long as he has a Deferral Election in effect; and he shall be or remain an Inactive Participant as long as he is entitled to future benefits under the terms of the Plan and is not considered an Active Participant. ARTICLE III Determination of Deferral 3.1Deferral Benefit.
